     Case 4:20-cr-06029-SAB     ECF No. 92    filed 12/07/20   PageID.183 Page 1 of 3


                                                                          FILED IN THE

 1
                                                                      U.S. DISTRICT COURT
                                                                EASTERN DISTRICT OF WASHINGTON


 2                                                              Dec 07, 2020
 3                                                                   SEAN F. MCAVOY, CLERK



 4
 5                       UNITED STATES DISTRICT COURT
 6                      EASTERN DISTRICT OF WASHINGTON
 7
 8                                               Nos: 4:20-CR-06029-SAB-2
                                                      4:20-CR-06029-SAB-3
 9 UNITED STATES OF AMERICA,                          4:20-CR-06029-SAB-4
10     Plaintiff,
11        v.
12 ERIC CHRISTIAN, ALYSSA CANTU,                  ORDER GRANTING
13 and ALEJANDRO LEON,                            DEFENDANT’S MOTION FOR
14        Defendants.                             CONTINUANCE
15
16
17        Before the Court are Defendant Cantu’s Motion for Continuance, ECF No.
18 87 and Defendant Christian’s Motion for Joinder, ECF No. 89. The motions were
19 heard without oral argument. Defendant Christian is represented by Tim Nguyen;
20 Defendant Cantu is represented by Gregory Scott; and Defendant Leon is
21 represented by Nicholas Marchi. The United States is represented by Stephanie A.
22 Van Marter.
23        Defendants ask that the pretrial conference and jury trial be continued. All
24 three Defendants have filed a waiver of their Speedy Trial rights, ECF Nos. 88, 90,
25 and 91. Given the limitations on discovery and jury trials caused by the COVID-19
26 pandemic, the Court finds good cause exists to grant the motion.
27        Accordingly, IT IS HEREBY ORDERED:
28        1. Defendant Cantu’s Motion for Continuance, ECF No. 87, is GRANTED.
     ORDER GRANTING DEFENDANT’S MOTION FOR
     CONTINUANCE ~ 1
      Case 4:20-cr-06029-SAB     ECF No. 92    filed 12/07/20   PageID.184 Page 2 of 3



 1        2. Defendant Christian’s Motion for Joinder, ECF No. 89, is GRANTED.
 2        3. The current trial date of January 4, 2021 is stricken and reset for May 24,
 3 2021, at 9:00 a.m. commencing with a final pretrial conference at 8:30 a.m. The
 4 trial and final pretrial conference will be in Richland, Washington.
 5        4. The pretrial conference set for December 16, 2020, is continued to May
 6 5, 2021, at 11:00 a.m., in Yakima, Washington. Counsel shall advise the Court
 7 regarding any dispositive change in the status of this case at least 5 days prior to
 8 the pre-trial conference. Any motion to continue the pre-trial conference or trial
 9 shall be filed at the earliest practicable opportunity, but no later than seven (7) days
10 prior to said proceeding. Movant shall provide (1) specific and detailed reasons for
11 the continuance to permit the Court to make the necessary findings; (2) if
12 applicable, the Defendant’s signed Speedy Trial Waiver; (3) the position of
13 opposing counsel; and (4) the proposed new date. Continuances are not granted
14 absent good cause.
15       5. All pretrial motions shall be filed on or before April 5, 2021.
16        6. The Court finds, given the outbreak of the COVID-19 virus, that
17 rescheduling hearings set in the near future would result in minimizing undue risk
18 to defendants, counsel, law enforcement, Court staff, and the public at large. The
19 Court also finds current public health advisories reduce the Court’s ability to
20 obtain an adequate spectrum of jurors and curtails the availability of counsel and
21 Court staff to be present in the courtroom. See Eastern District of Washington
22 General Order 20-101-13. The Court, therefore, finds the ends of justice served by
23 resetting hearings in all criminal matters during this period outweigh the best
24 interest of the public and defendants in speedy trials, and the period of delay
25 attributable to this Order will be excluded from Speedy Trial Act calculations.
26        Thus, pursuant to 18 U.S.C. § 3161(h)(7)(A), the time between January 4,
27 2021, the current trial date, until May 24, 2021, the new trial date, is DECLARED
28 EXCLUDABLE for purposes of computing time under the Speedy Trial Act. The
     ORDER GRANTING DEFENDANT’S MOTION FOR
     CONTINUANCE ~ 2
     Case 4:20-cr-06029-SAB     ECF No. 92    filed 12/07/20   PageID.185 Page 3 of 3



 1 Court finds that the ends of justice served by such a continuance outweigh the
 2 public’s and Defendants’ interest in a speedy trial.
 3        7. Pursuant to the Due Process Protections Act, the Court reminds the
 4 United States of its obligations to produce exculpatory evidence pursuant to Brady
 5 v. Maryland, 373 U.S. 83 (1963), and its progeny. Failing to do so in a timely
 6 fashion could result in consequences, including, but not limited to, exclusion of
 7 evidence, adverse jury instructions, dismissal of charges, and sanctions by the
 8 Court.
 9      8. Trial briefs, proposed voir dire, jury instructions, verdict forms, exhibit
10 lists, expert witness lists, and summaries of expert testimony shall be filed and
11 served by all parties on or before seven (7) calendar days prior to trial. This does
12 not modify the parties’ discovery obligations under Fed. R. Crim. P. 16. Absent an
13 agreement between the parties or an Order from the Court, the parties’ Fed. R.
14 Crim. P. 16 discovery deadlines shall be governed by Local Criminal Rule 16.
15       IT IS SO ORDERED. The District Court Executive is hereby directed to
16 enter this Order and furnish copies to counsel.
17        DATED this 7th day of December 2020.
18
19
20
21
22
                                    Stanley A. Bastian
23
                                United States District Judge
24
25
26
27
28
     ORDER GRANTING DEFENDANT’S MOTION FOR
     CONTINUANCE ~ 3
